Case 1:20-cv-23598-KMW Document 42 Entered on FLSD Docket 09/07/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 1:20cv23598 WILLIAMS / TORRES


  ERIC MATUTE CASTRO and R.Y.M.R.,

                 Plaintiffs,

         vs.

  UNITED STATES OF AMERICA,

              Defendant.
  _____________________________________/

            JOINT MOTION TO EXTEND STAY AND JOINT STATUS REPORT

         Pursuant to Rules 6(b)(1) and 7(b) of the Federal Rules of Civil Procedure and this Court’s

  July 15, 2021 paperless order [Dkt. 40] granting the parties’ prior motion to extend the stay of this

  case [Dkt. 39], the parties, by and through their undersigned counsel, jointly:

     (1) File the following updated status report; and

     (2) Move the Court for an order extending the current litigation stay by an additional sixty (60)

         days, during which time the parties will continue their good faith settlement negotiations.

  BACKGROUND

         Plaintiffs in pending Federal Tort Claims Act lawsuits in multiple district courts related to

  the separation of families at the United States border (the “Family Separation Cases”) are currently

  engaged in settlement discussions with the United States. The parties in the instant case are

  included in those discussions.      The United States and the group of counsel coordinating

  negotiations on behalf of plaintiffs and claimants (“Coordinating Counsel”) continue to make

  significant progress in their effort to settle the district court cases nationwide and pending




                                                   1
Case 1:20-cv-23598-KMW Document 42 Entered on FLSD Docket 09/07/2021 Page 2 of 4




  administrative tort claims arising from family separations at the U.S./Mexico border that occurred

  during the prior administration.

         In order to more fully focus their attention on these settlement efforts, earlier this year

  several of the parties in the Family Separation Cases agreed to seek a stay in each of the cases.

  Pursuant to this agreement, on May 19, 2021 the parties in the instant case jointly moved for a stay

  of sixty days [Dkt. 37]. The Court granted the parties’ motion and stayed this matter through July

  19, 2021 [Dkt. 38]. The Court further directed the parties to file a status report if, by the end of

  the stay, the parties had not reached a settlement.

         On July 8, 2021, the parties filed a joint status report and motion to extend the stay for an

  additional sixty days [Dkt. 39]. The Court granted the parties’ motion and extended the stay of

  this matter through September 17, 2021 [Dkt. 40]. The Court again directed the parties to file a

  supplemental status report if the parties had not reached a settlement.

  STATUS REPORT

         Good cause exists to extend the stay this matter for an additional sixty days beyond the

  current deadline of September 17, 2021. The parties have directed substantial coordination, time,

  and effort into the ongoing settlement discussions. During the current stay period, the United

  States and Coordinating Counsel continued to meet frequently and narrowed their differences on

  important elements of the settlement framework. However, due to the scale and complexity of the

  settlement effort, additional time is needed to reach a final agreement. To facilitate these ongoing

  discussions, the parties jointly request that this action, including all proceedings and case

  deadlines, be held in abeyance for an additional sixty days.




                                                    2
Case 1:20-cv-23598-KMW Document 42 Entered on FLSD Docket 09/07/2021 Page 3 of 4




         WHEREFORE, the parties jointly seek an order from the Court extending the current stay

  in this matter for an additional sixty (60) days beyond the current deadline of September 17, 2021,

  during which time the parties will continue their good faith settlement discussions.

         A proposed agreed order is submitted contemporaneously to the instant motion.



                   CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(3)

         I HEREBY CERTIFY that counsel for Plaintiffs and the United States have conferred

  regarding this status report and motion, and agree to the relief requested herein. The party

  submitting this document has obtained the permission of all signatories hereto.



  Respectfully submitted on September 7, 2021.

                                                       JUAN ANTONIO GONZALEZ
                                                       ACTING UNITED STATES ATTORNEY

                                               By:     /s/ John S. Leinicke
                                                       JOHN S. LEINICKE
                                                       ASSISTANT UNITED STATES ATTORNEY
                                                       Fla. Bar No. 64927
                                                       john.leinicke@usdoj.gov
                                                       99 N.E. 4th Street, Third Floor
                                                       Miami, Florida 33132-2211
                                                       Tel.: (305) 961-9212
                                                       PHILLIP D. MACWILLIAMS
                                                       TRIAL ATTORNEY
                                                       D.C. Bar No. 482883
                                                       phil.macwilliams@usdoj.gov
                                                       U.S. Department of Justice
                                                       Civil Division, Torts Branch
                                                       Benjamin Franklin Station, P.O. Box 888
                                                       Washington, DC 20044
                                                       Tel.: (202) 616-4285
                                                       Attorneys for the United States of America




                                                  3
Case 1:20-cv-23598-KMW Document 42 Entered on FLSD Docket 09/07/2021 Page 4 of 4




  /s/ Jennifer Coberly                               /s/ Ian Ross
  Jennifer Coberly, Fla. Bar No. 930466              Ian M. Ross, Fla. Bar No. 091214
  Lisa Lehner, Fla. Bar 382191                       Michael Nadler, Fla. Bar No. 051264
  AMERICANS FOR IMMIGRANT JUSTICE                    Erica L. Perdomo, Fla. Bar No. 105466
  6355 NW 36 Street, Suite 2201                      STUMPHAUZER FOSLID SLOMAN ROSS
  Miami, FL 33166                                    & KOLAYA, PLLC
  Tel.: (305) 573-1106 Ext. 1995                     Two South Biscayne Blvd., Suite 1600
  Fax: (305) 576-6273                                Miami, FL 33131
  jcoberly@aijustice.org                             Tel.: (305) 614-1400
  llehner@aijustice.org                              iross@sfslaw.com
                                                     mnadler@sfslaw.com
                                                     eperdomo@sfslaw.com
  /s/ Robert Parks
  Robert Parks, Fla. Bar No. 61436
  799 Brickell Plaza, Suite 900
  Miami, Florida 33131
  Tel: (305) 445-4430
  Fax: (305) 445-4431
  BParks@rlplegal.com

  Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE

  I hereby certify that on September 7, 2021, I electronically transmitted the attached document to

  the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic

  Filing to all CM/ECF registrants.

                                                      /s/ John S. Leinicke
                                                      JOHN S. LEINICKE
                                                      ASSISTANT UNITED STATES ATTORNEY




                                                 4
